975 So.2d 1156 (2008)
Alfred HALL, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-3145.
District Court of Appeal of Florida, Third District.
March 5, 2008.
Bennett H. Brummer, Public Defender, and Maria E. Lauredo, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Angel L. Fleming, Assistant Attorney General, for appellee.
Before WELLS, SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See In re Amendments to the Fla. Rules of Crim. Pro.  Final Arguments, 957 So.2d 1164 (Fla.2007).